UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2531



JOHN H. HARDING; LISA A. TOMLINSON,

                                            Petitioners - Appellants,

          versus


PAUL D. HAHN, SR.; DOREEN HYATT, Personal rep-
resentatives of the Estate of Nancy L. Schamel
a/k/a Nancy L. Harding,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
1768-MJG)


Submitted:   April 17, 2001                   Decided:   May 23, 2001


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Harding, Lisa A. Tomlinson, Appellants Pro Se. Julie Hunt
Blair, SAUSER & BLAIR, Jefferson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John H. Harding and Lisa A. Tomlinson appeal the district

court’s orders dismissing their complaint for want of jurisdiction

and denying their motion for reconsideration. We have reviewed the

record and the district court’s orders and find no reversible

error.   The Rooker-Feldman doctrine provides that a United States

District Court has no authority to review final judgments of a

state court in judicial proceedings.   Brown & Root, Inc. v. Breck-

enridge, 211 F.3d 194, 198 (4th Cir. 2000) (quoting District of

Columbia Ct. App. v. Feldman, 460 U.S. 462 (1983)).   Accordingly,

we affirm.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2